Title: To George Washington from Thomas Cushing, 16 November 1785
From: Cushing, Thomas
To: Washington, George

 

Sir
Boston November 16th 1785

The foregoing is a copy of mine of the 9th instant by Mr Fairfax, who set out on his journey together with the Spaniard & the Jack on the 10th instant—I have not as yet been able to procure from Mr Peirce of Gloucester, nor from Mr Cabot of Beverly their respective Accounts for the passages of the Jack Asses, & therefore cannot as yet send your account of expenditures relative to the Jacks, but have at present taken the liberty to draw a Sett of bills of exchange dates November 16th 1785 for the sum of three hundred dollars in favour of Messrs Isaac & William Smith merchants of this Town on their order, payable at ⟨mutilated⟩ sight, which I doubt not you will honour, ⟨as soon⟩ as I can procure the accts above referrd to, I shall send forward your account. In the mean time, I remain With great respect & esteem Your most humble Servant

Thomas Cushing

